The verdict of the jury is in this form:
"We, the jury, find the defendant guilty as charged in the statement, and assess a fine of four hundred dollars."
We are of opinion that this verdict clearly shows a conviction for only one offense, and the assessment of only one fine, and that the judgment of the court, sentencing the defendant to an additional term of 12 months' hard labor, is erroneous. Mulligan v. State, 15 Ala. App. 2204, 72 So. 761; Stout v. State, 15 Ala. App. 206, 72 So. 762.
There being no error in the judgment of conviction, that judgment is affirmed. The sentence, however, is hereby set aside and annulled, and the cause is remanded that a proper sentence may be pronounced, in accordance with the law. Mulligan v. State, supra.
Affirmed in part, in part reversed and remanded. *Page 536